Citation Nr: 1700063	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  09-04 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES
 
1. Entitlement to an increased rating for gastroesophageal reflux disease with hiatal hernia and Barrett's esophagitis, status post Nissen fundoplication with scars, currently evaluated as 10 percent disabling. 
 
2. Entitlement to total disability evaluation based on individual unemployability.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
 
ATTORNEY FOR THE BOARD
 
Joseph Montanye, Associate Counsel 
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1977 to January 2000.  
 
This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which denied entitlement to an increased evaluation for gastroesophageal reflux disease with hiatal hernia and Barrett's esophagitis, status post Nissen fundoplication with scars.  
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.
 
The Veteran testified at a hearing before the undersigned in February 2011.  A transcript of the hearing is associated with the Veteran's file. 
 
The case was remanded for further development by Board decision in May 2011, August 2013 and October 2015.
 
The issue of entitlement to total disability evaluation based on individual unemployability is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1. Considering the appellant's lay testimony in light of the medical evidence of record, the evidence is  in equipoise as to whether his gastroesophageal reflux disease is manifested by symptoms which include persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain.
 
2. At no time has the Veteran's gastroesophageal reflux disease been manifested by symptoms of vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations that are productive of a severe impairment of health.
 
 
CONCLUSION OF LAW
 
Resolving reasonable doubt in favor of the Veteran, the criteria for a 30 percent rating for gastroesophageal reflux disease, but no greater, are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
Pertinent Law and Regulations
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 .  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.
 
The Veteran's gastroesophageal reflux disease is evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7346 for hiatal hernia which provides that a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for a hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted when there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  
 
Factual Background and Legal Analysis
 
The Veteran was provided VA examination for his gastroesophageal reflux disease in April 2008.  The physician noted that the Veteran did not report complaints of heartburn, or scapular and arm pain.  The VA examiner described the Veterans symptoms as constantly or intermittently occurring.  An addendum was requested to clarify the physician's statements and he noted that the Veteran did have associated heartburn, and that he described shoulder and arm pain prior to the examination in an earlier claim for an increased rating.  As this examination failed to fully consider the Veteran's record and confusingly related the severity of his symptoms, it should not be considered probative in rating his disability.  
 
A May 2011 remand by the Board directed that the Veteran be provided a new gastrointestinal examination by a gastroenterologist to determine the extent and current severity of the claimant's gastrointestinal disability. 
 
The Veteran was provided VA examination in June 2011 relating to his gastroesophageal reflux disease with hiatal hernia and Barrett's esophagus.  This examination noted the history of the disorder to include a history of nausea, dysphagia, pyrosis, and regurgitation.  The Veteran reported that the disorder interfered with sleep and caused moderate to severe effects on usual daily activities.  The examination was not conducted by a gastroenterologist and was found to be inadequate in an August 2013 Board remand. 
 
At an October 2013 VA examination it was noted that the examining facility did not have a gastroenterologist on staff and that a general physician was "able to eval[uate] the patient" to include notes from a gastrointestinal specialist from Dewitt Army Community and notes in the VA system.  The notes described the appellant's medical problems and the extent of his disability.  The Board finds, however, that this opinion did not address any of the information requested in the Board's remand and should not be considered. 
 
Although inadequate for the purposes of the Board, these early examinations demonstrate a continuity and consistency of symptoms.  The Veteran has dealt with these symptoms since he initially requested an increased rating due to increased severity of his disorder.  Although his symptoms are largely subjective in nature, the record presents no reason to doubt the Veteran's credibility.  Everything described by the Veteran are identifiable symptoms that he himself is competent to identify.  

The Board once again remanded the issue in October 2015.  A gastroenterologist performed this examination in April 2016.  At the examination the appellant reported persistently recurrent epigastric distress, pyrosis, reflux, substernal arm or shoulder pain, and sleep disturbance.  The examiner noted that all of these symptoms occurred four or more times per year, but for relatively short duration.  The examination also covered the Veteran's lifestyle changes to deal with his symptoms.  
 
A review of these examinations and the Veteran's record demonstrates that a rating of 30 percent is warranted.  At every examination, the Veteran's symptoms have been consistent.  The Veteran has repeatedly been treated for these symptoms and has modified his lifestyle as best he can to deal with them.  In their totality they are sufficiently severe to constitute a considerable impairment of health.  Under the circumstances, the Board resolves reasonable doubt in favor of the appellant by finding that the Veteran's symptoms more nearly commensurate with persistently recurrent epigastric distress productive of considerable impairment of health for which a 30 percent disability evaluation is warranted.
 
The Board finds, however, the symptoms associated with the service-connected gastroesophageal reflux disease with hiatal hernia have not at any time more nearly approximated the criteria for a 60 percent rating under 38 C.F.R. § 4.114, Diagnostic Code 7346 at any time during the appellate term.  At his VA examination in April 2016, the appellant continued to complain of symptoms recited above, as well as sleep disturbance caused by esophageal reflux.  However, there was no evidence of a material weight loss and hematemesis or melena with moderate anemia, although the Veteran does have a slight iron deficiency noted in his record.  Finally, the combination of symptoms are not shown to be productive of a severe impairment of health that might warrant a 60 percent evaluation.  As such, the preponderance of the evidence is against entitlement to such an evaluation for the appellant's gastroesophageal reflux disease. 
 
The Board has considered whether the Veteran's gastroesophageal reflux disease presents an exceptional or unusual disability picture that renders impractical the application of the regular scheduler standards such that referral for consideration of an extra-scheduler rating is warranted.  See 38 C.F.R. § 3.321 (b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for an extra-scheduler consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").
 
In this case, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  38 C.F.R. § 4.71a.  Thus, his disability picture is contemplated by the rating schedule and the assigned scheduler evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for extra-scheduler consideration is not warranted. 
 
Under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 
 
 
ORDER
 
Entitlement to a rating of 30 percent, but no higher, for gastroesophageal reflux disease is granted subject to controlling regulations governing the payment of monetary awards.
 
 
REMAND
 
The record raises a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  The Court has held that a claim for individual unemployability, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 
 
Here the record reflects that the Veteran has not been continuously employed since March 2008, due to his gastro-esophageal disease.  The Veteran has stated several times that his reflux symptoms require him to sleep upright in a chair and he rarely obtains more than a single hour of continuous sleep.  Further, the April 2016 VA examiner stated that his esophageal conditions impacted his ability to work.  Hence, on remand the RO must develop and adjudicate a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.
 
The case is REMANDED for the following actions:
 
1. Request that the Veteran identify and secure any pertinent private medical evidence and/or non-medical evidence that is not included in the claims file.
 
2. The RO must provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  This includes providing the Veteran a VA Form 21-8940 and requesting that he provide details regarding his employment history.  An appropriate period of time should be allowed for response.  
 
3. Adjudicate the issue of entitlement to a total disability evaluation based on individual unemployability  due to service connected disorders.  Perform any development, to include providing the Veteran with a vocational examination/opinion, if necessary to decide the claim.  If the benefit sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


